DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 8/5/20 has been considered by the examiner.
Specification
 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. A title such as the following title is suggested: 
Power Supply Detecting a Short Circuit in the Feedback.
Claim Resolution
 	A telephone call was placed to Attny. Andrew Lee on 8/17/2022 to discuss the possibility of resolving the outstanding claim issues, but did not result in an amendment.
Claim Objections
 	Numerous occurrences of missing antecedent basis, incorrect grammar and multiple instantiations of identical terminology for different elements appear in the claims. Examiner requests that Applicant carefully review the claims for proper antecedent basis of all claim terms. 
 	Claims 1-5 are objected to because of the following informalities:  
 	Claim 1, line 6, “at one ends” is grammatically incorrect and should be ‘at ends’.
 	Claim 1, lines 23-24, “by selectively activated one of the first and second” is grammatically incorrect and should be ‘by one of the selectively activated first and second’.
 	Claim 3, line 2, “a short circuit” has already been recited and should be ‘the short circuit’.
 	Claim 3, lines 2-3, “a short circuit” has already been recited and should be ‘the short circuit’.
 	Claim 3, line 11, “a short circuit” has already been recited and should be ‘the short circuit’.
 	Claim 5, line 10, “to corresponding one” should be ‘to the corresponding one’.
 	Claim 5, line 11, “to corresponding one” should be ‘to the corresponding one’.
 	Claim 5, line 15, “to corresponding one” should be ‘to the corresponding one’.
 	Claim 5, line 17, “a short circuit” should be ‘the short circuit’.
 	Claim 5, line 19, “to corresponding one” should be ‘to the corresponding one’.
 	Claim 5, line 21, “to corresponding one” should be ‘to the corresponding one’.
 	Claim 5, line 22, “a difference” should be ‘a first difference’.
 	Claim 5, line 27, “a shot circuit” should be ‘the short circuit’.
 	Claim 5, line 28, “a difference” should be ‘a second difference’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 	Claim 1, lines 16-17, “a potential difference” should not be recited multiple times and should be “a first potential difference”.
 	Claim 1, lines 18-19, “a potential difference” has already been recited and should be “a second potential difference”.
 	Claim 1, line 23, it is unclear which potential difference “the potential difference” references, and should be “the first or second potential difference”.
 	Claim 2, line 3, it is unclear which potential difference “the potential difference” references, and should be “the first or second potential difference”.
 	For the purpose of examination, “the potential difference” shall be interpreted as reciting ‘the first or second potential difference’. 	
Allowable Subject Matter
 	Claims 1-4 are rejected and objected to as being indefinite for the reasons stated above, while Claim 5 is objected to for the reasons stated above, but would be allowable if the claim rejections and objections were overcome. The following is a statement of reasons for the indication of allowable subject matter:  While it was known at the time of filing of the invention to inject current from one inspection power supply to detect a short circuit in the feedback circuit: 
 	With respect to claim 1, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, first and second inspection power supplies respectively disposed on first and second wirings respectively connected to the first and second voltage detection lines, the first and second inspection power supplies selectively activated, and wherein the power supply controller recognizes the short circuit occurring in one of the first and second voltage detection lines provided with the first or second potential difference by one of the first and second selectively activated inspection power supplies when a difference between a preset voltage and an inspection voltage is a threshold value or more, the inspection voltage being caused between the first and second voltage detection lines when one of the first and second inspection power supplies is selectively activated and supplies power to corresponding one of the first and second voltage detection lines.
 	With respect to claim 5, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, selectively actuating one of first and second inspection power supplies to supply power and provide a potential difference to the corresponding one of the first and second voltage detection lines from the corresponding one of the first and second power supply lines; and recognizing the short circuit occurring in one of the first and second voltage detection lines selectively provided with the potential difference when a second difference between the preset voltage and the inspection voltage caused between the first and second voltage detection lines is the threshold value or more.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shigehara (US 2019/0229516), Hayashi (US 2019/0107854), Chen (US 2018/0367027), Chang (US 2016/0268908), Li (2017/0077695), Sato (US 2014/0160804), Xie (US 2013/0335862) and Chen (2012/0013367) disclose detection of a short circuit in the feedback circuit.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839